Title: From George Washington to James Bowdoin, 17 March 1778
From: Washington, George
To: Bowdoin, James



Sir.
Head Quarters [Valley Forge] 17th March 1778.

It gives me inexpressible concern to have repeated information from the best authority, that the Committees of the different Towns

and Districts in your State, hire deserters from General Burgoynes Army and employ them as Substitutes, to excuse the personal Service of the Inhabitants.
I need not enlarge upon the danger of substituting, as Soldiers, men who have given a glaring proof of a treacherous disposition, and who are bound to us by no motives of attachment—to Citizens, in whom the Ties of Country, kindred and sometimes property are so many Securities for their Fidelity. The evils with which this measure is pregnant, are obvious, and of such a serious nature, as makes it necessary not only to stop the farther progress of it, but likewise to apply a retrospective Remedy and if possible annul it as far as it has been carried into effect. Unless this is done, altho’ you may be amused for the present, with the flattering Idea of speedily completing your Batallions; they will be found at or before the opening of the Campaign, reduced by the defection of every British Soldier, to their original weak condition, and the accumulated bounties of the Continent and the State will have been fruitlessly sacrificed—indeed Mr Burgoyne could hardly if he were consulted, suggest a more effectual plan for plundering us of so much money, reinforcing Mr Howe with so many men & arms, and preventing us from recruiting a certain number of Regiments—To say nothing of the additional Losses in desertions among the native Soldiers, which may be dreaded from the contagion of ill example; and the arts of Seduction which it is more than probable will be put in practice.
This matter demands your immediate attention, and I flatter myself that on a due consideration of the mischiefs which must inevitably flow from the pernicious practice remonstrated against, you will not delay the application of the most extensive and efficacious Remedy. I have the honor to be with the greatest Respect Sir Your most obedt Servant

Go: Washingto⟨n⟩

